DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to a lawn refuse bag, classified in B65F 1/1415.
II. Claims 14-20, drawn to a method of using a lawn refuse bag, classified in B65B 3/04.
The inventions are independent or distinct, each from the other because:

Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product such as filling the bag with groceries.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification,
the inventions have acquired a separate status in the art due to their recognized divergent subject matter, and
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with applicant’s representative, Russell B. Dunlap, on 09/14/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-20 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent Application Publication No. 2006/0273143 to Finch.
Regarding claim 1, Finch discloses lawn refuse bag (container 10) comprising: a bag body defining a top end and an interior cavity configured to receive lawn refuse (24), the top end defining a top opening (16).  Finch discloses the container (10) is constructed of a flexible material (paragraph 0027]).  Therefore, the top end in the Finch container meets the structure implied by the functional recitation “configurable in an open orientation and a closed orientation”.  Finch discloses a first handle assembly (22) coupled to the bag body at the top end; and a second handle assembly (22) coupled to the bag body at the top end (Fig. 1), wherein, in the closed orientation, the first handle assembly is configured to engage the second handle assembly (paragraph [0029]).  Insofar as Finch meets claimed bag structure, as discussed above, the Finch bag meets the structure implied by the functional recitation “in the open orientation, the first handle assembly is configured to disengage the second handle assembly.”
Regarding claim 2, Finch discloses the bag body comprises a first end panel (12), a second end panel (12), a first sidewall panel (12), a second sidewall panel (12), and a base panel (14).
Regarding claim 3, Finch discloses top flap segments (18) extending from the top end of the bag body.
Regarding claim 7, Finch discloses the first handle assembly (22) comprises a first connection portion coupled to the bag body and a first handle portion extending from the first 
Regarding claim 9, Finch discloses the first handle assembly and the second handle assembly comprise twisted paper cord (paragraph [0029]).
Regarding claim 10, Finch discloses the bag body defines a plurality of bend lines (32, 34) configured to facilitate folding the lawn refuse bag from an unfolded orientation to a folded orientation.
Regarding claim 11, Finch discloses the bag body is formed from a single bag blank (36; Fig. 5).
Regarding claim 12, Finch discloses the bag blank (36) defines a first blank end and a second blank end; a first fastening flap (40) is formed at the first blank end; a second fastening flap (48) is formed at the second blank end; and the first fastening flap is secured to the second fastening flap in an assembled orientation (paragraphs [0024]-0025]).
Regarding claim 13, Finch discloses the bag blank (36) defines a base panel attachment region (bottom flaps 60, 62, 64, 66, and 68); and the base panel attachment region is secured to the lawn refuse bag in an assembled orientation (paragraphs [0024]-0025]).

Claims 1-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 1,846,542 to Budd.
Regarding claim 1, Budd discloses a bag comprising a bag body defining a top end and an interior cavity, which meets the structure implied by the functional recitation “configured to receive lawn refuse”, the top end defining a top opening, the top end configurable in an open orientation (Fig. 1) and a closed orientation (Fig. 5); a first handle assembly (17) coupled to the bag body at the top end; and a second handle assembly (17) coupled to the bag body at the top end, wherein, in the closed orientation, the first handle assembly is configured to engage the 
Regarding claim 2, Budd discloses the bag body comprises a first end panel (11), a second end panel (11), a first sidewall panel (10), a second sidewall panel (10), and a base panel (12).
Regarding claim 3, Budd discloses a top flap segments extending from the top end of the bag body (Fig. 2).
Regarding claim 4, Budd discloses the top flap segments are folded inward towards the interior cavity and secured to inner sidewall surfaces of the bag body (Fig. 2).
Regarding claim 5, Budd discloses a reinforcement strips (16a) are received between the bag body and the top flaps (Fig. 2).
Regarding claim 6, Budd discloses the top flap segments comprise a slit configured to receive a corresponding portion of one of the first handle assembly and second handle assembly (Figs. 1 and 2).
Regarding claim 7, the first handle assembly comprises a first connection portion coupled to the bag body and a first handle portion extending from the first connection portion away from the bag body; and the second handle assembly comprises a second connection portion coupled to the bag body and a second handle portion extending from the second connection portion away from the bag body (Figs. 1 and 2).
Regarding claim 8, Budd discloses the first handle portion is tied to the second handle portion in the closed orientation (Fig. 5).
Regarding claim 10, Budd discloses the bag body defines a plurality of bend lines (13, 14, 15, and 16) configured to facilitate folding the bag from an unfolded orientation to a folded orientation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546.  The examiner can normally be reached on M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JES F PASCUA/Primary Examiner, Art Unit 3734